DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 3-5, 7, 8, 10, 11, 13, 14, 16-18 and 20.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/22/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 5, 7, 8, 10, 11, 13, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu et al. (WO 2014/191324, Dec. 4, 2014) in view of Mougin et al. (US 2007/0264208, Nov. 15, 2007), Valverde et al. (WO 2014/167543, Oct. 16, 2014), Dumousseaux et al. (US 2011/0150800, Jun. 23, 2011), Patel et al. (US 2011/0243867, Oct. 6, 2011), and Nohata et al. (US 2008/0031906, Feb. 7, 2008), as evidenced by Roudot et al. (WO 2014/111574, July 24, 2014) and Tanaka et al. (AU 2013/228828 B2, Sep. 12, 2013). 
Nagamatsu et al. disclose a composition comprising, in a cosmetically acceptable medium, composite particles with a mean size of greater than 1 µm, containing: i) a matrix consisting of perlite particles and ii) at least one mineral UV-screening agent with a mean elementary size of less than 0.1 µm (page 1, lines 7-12). The composition may be used in a cosmetic process for caring for and/or making up human keratin materials comprising applying the composition to the surface of the keratin material (claim 12). The composition is preferably in the form of an oil-in-water or water-in-oil emulsion. The emulsion generally contains at least one emulsifier chosen from amphoteric, anionic, cationic, and nonionic emulsifiers. The emulsifying surfactants are chosen in an appropriate manner depending on the emulsion to be obtained (page 21, lines 35-42). The composition comprise at least one oily phase. The oily phase comprises at least one oil and all of the liposoluble and lipophilic ingredients and the fatty substances used for the formulation of the composition (page 9, lines 15-21). Suitable oils include silicone oils (page 9, lines 35-37). Suitable silicone oils include non-volatile polydimethylsiloxanes (PDMSs) (page 12, lines 12-13). The overall oily phase represents from 5% to 95% by weight relative to the total weight of the composition (page 13, lines 21-24). The composition may also comprise at least one aqueous phase (page 13, lines 31-32). The aqueous phase represents from 5% to 95% by weight relative to the total weight of the composition (page 14, lines 1-5). The composition also preferably contains in loose form one or more organic UV-screening agents. Suitable organic UV-screening agents include cinnamic compounds, salicylic compounds, and β,β – diphenylacrylate compounds (page 14, lines 9-17). Suitable cinnamic compounds include ethylhexyl methoxycinnamate (page 14, line 35). Suitable β,β – diphenylacrylate compounds include Octocrylene (page 15, line 18). The composition may also comprise conventional cosmetic adjuvants such as active agents or any ingredient commonly used in the cosmetic and/or dermatological field (page 19, lines 10-16). Active agents for caring keratin materials include moisturizers (page 20, line 38).
Nagamatsu et al. differ from the instant claims insofar as not disclosing wherein the composition comprises at least one hydrophobic coated pigment.
However, Mougin et al. disclose a cosmetic and/or pharmaceutical composition that is applied to keratin materials (abstract). The composition may comprise at least one adjuvant commonly used in cosmetics and/or pharmaceuticals such as pigments (¶ [0414]). 
Valverde et al. disclose a cosmetic composition for making up and/or caring for keratin materials comprising at least one aqueous phase and at least one oily phase. The composition comprises at least 10% by weight of pigments coated with at least one hydrophobic compound, relative to the total weight of the composition (abstract). The coated pigments are mineral pigments (page 52, lines 30-31). Suitable coated mineral pigments include iron oxide and/or titanium dioxide (page 52, line 12-13). Suitable hydrophobic treatment agents include isopropyl triisostearyl titanate (i.e. isopropyl titanium triisostearate) (page 54, line 21).
 Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Nagamatsu et al. disclose wherein the composition comprises any adjuvant ingredient commonly used in the cosmetic and/or dermatological field. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated a pigment into the composition of Nagamatsu et al. since pigments are known adjuvants commonly used in the cosmetic field and which may be applied to keratin materials as taught by Mougin et al. It would have been obvious to one of ordinary skill in the art to have incorporated iron oxide and/or titanium dioxide coated with isopropyl titanium triisostearate into the composition of Nagamatsu et al. since these are known and effective pigments for compositions used in making up and/or caring for keratin materials as taught by Valverde et al. Additionally, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated at least 10% by weight of iron oxide and/or titanium dioxide coated with isopropyl titanium triisostearate into the composition since this is an effective amount of pigments for compositions used in making up and/or caring for keratin materials as taught by Valverde et al.
The combined teachings of Nagamatsu et al., Mougin et al., and Valverde et al. do not disclose wherein the composition comprises a polyoxyalkylenated silicone elastomer and/or polyglycerolated silicone elastomer.
	However, Dumousseaux et al. disclose a composition useful for caring for and/or making up keratin materials in the form of a water-in-oil emulsion containing water and at least one emulsifying silicone elastomer (abstract). The emulsifying silicone elastomer makes it possible to obtain a water-in-oil emulsion with good stability (¶ [0096]). The emulsifying silicone elastomer may be chosen from polyoxyalkylenated silicone elastomers and polyglycerolated silicone elastomers, and mixtures thereof (¶ [0098]). The emulsifying silicone elastomer is preferably present in the composition in a content ranging from 0.1% to 20% by weight, relative to the total weight of the composition (¶ [0132]). In addition to the emulsifying silicone elastomer, the composition may optionally comprise one or more additional surfactant suitable for W/O emulsions (¶ [0256]).
 Nagamatsu et al. disclose wherein the composition may be a water-in-oil emulsion and comprise an emulsifying surfactant suitable to form such emulsion. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated polyoxyalkylenated silicone elastomers and/or polyglycerolated silicone elastomers into the composition of Nagamatsu et al. since polyoxyalkylenated silicone elastomers and/or polyglycerolated silicone elastomers are known and effective emulsifying surfactants for forming water-in-oil emulsions as taught by Dumousseaux et al. Additionally, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.1% to 20% by weight of polyoxyalkylenated silicone elastomers and/or polyglycerolated silicone elastomers into the composition since this is an effective amount of emulsifying surfactant used to form a water-in-oil emulsion as taught by Dumousseaux et al.
The combined teachings of Nagamatsu et al., Mougin et al., Valverde et al., and Dumousseaux et al. do not disclose wherein the composition comprises a polydimethylsiloxane comprising alkyl groups or alkoxy groups, which are pendent and/or at the end of the silicone chain, these groups each comprising from 6 to 24 carbon atoms. 
However, Patel et al. disclose a cosmetic composition that is applied to keratinous tissue (abstract). The composition may comprise silicone oils such as caprylyl methicone, commercially available from Dow-Corning as FZ-3196 (¶ [0030]).
Nagamatsu et al. disclose wherein the composition comprises silicone oil. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated caprylyl methicone into the composition of Nagamatsu et al. since caprylyl methicone is a known and effective silicone oil for cosmetic compositions applied to keratin materials as taught by Patel et al.
The combined teachings of Nagamatsu et al., Mougin et al. Valverde et al., Dumousseaux et al., and Patel et al. do not disclose wherein the composition comprises 15% to 20% ethylene glycol. 
	However, Nohata et al. disclose a cosmetic composition (¶ [0001]). The composition may comprise moisture retaining agents (¶ [0119]). Examples of moisture retaining agents include ethylene glycol. The amount of moisture retaining agents depends on the kind thereof so as not to be determined equally, but, normally, ranges from 0.5 to 20% (¶ [0121]).
Nagamatsu et al. disclose wherein the composition comprises moisturizers. Accordingly, it would have been obvious to one of ordinary skill in art to have incorporated ethylene glycol (i.e. polyol) into the composition of Nagamatsu et al. since it is a known and effective moisturizer as taught by Nohata et al. Additionally, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.5 to 20% by weight of ethylene glycol into the composition since this is an effective amount of moisturizer used in cosmetic compositions as taught by Nohata et al.
In regards to instant claim 5 reciting wherein the aqueous phase of the emulsion is characterized by a number of droplets of less than 200,000, Nagamatsu et al. disclose wherein the composition may be in the form of a water-in-oil emulsion and disclose an amount of aqueous phase that overlaps with the claimed invention. Therefore, it would be obvious to one of ordinary skill in the art that Nagamatsu et al. discloses a composition wherein the aqueous phase is characterized by a number of droplets of less than 200,000 like the claimed invention.  
In regards to instant claim 10 reciting wherein the oily phase comprises a liquid lipophilic β,β – diphenylacrylate compound, as discussed above, the composition of Nagamatsu et al. may comprise Octocrylene and the oily phase comprises all of the liposoluble and lipophilic ingredients and the fatty substances used for the formulation of the composition. As evidenced by Roudot et al., Octocrylene is a liquid lipophilic compound (page 3, lines 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated Octocrylene into the oily phase since it is a lipophilic compound and lipophilic compounds are in the oily phase.
In regards to instant claim 11 reciting wherein the oily phase comprises ethylhexyl methoxycinnamate, Nagamatsu et al. disclose wherein the oily phase comprises all of the liposoluble and lipophilic ingredients and the fatty substances used for the formulation of the composition. As evidenced by Tanaka et al., ethylhexyl methoxycinnamate is oil-soluble. Therefore, it would have been obvious to have incorporated ethylhexyl methoxycinnamate into the oily phase since it is a lipophilic ingredient. 

2.	Claims 3, 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu et al. (WO 2014/191324, Dec. 4, 2014) in view of Mougin et al. (US 2007/0264208, Nov. 15, 2007), Valverde et al. (WO 2014/167543, Oct. 16, 2014), Dumousseaux et al. (US 2011/0150800, Jun. 23, 2011), Patel et al. (US 2011/0243867, Oct. 6, 2011), Nohata et al. (US 2008/0031906, Feb. 7, 2008), and further in view of Ricard et al. (US 2012/0279514, Nov. 8, 2012).
	The teachings of Nagamatsu et al., Mougin et al., Valverde et al., Dumousseaux et al., Patel et al., and Nohata et al. are discussed above. Nagamatsu et al., Mougin et al., Valverde et al., Dumousseaux et al., Patel et al., and Nohata et al. do not disclose wherein the composition has a viscosity ranging from 0.5 to 5 Pa·s. 
	However, Ricard et al. disclose a cosmetic kit for making up and/or for care of keratinous material, the kit comprising a container containing at least one cosmetic composition in the form of a water-in-oil emulsion, oil-in-water emulsion, or multiple emulsion (abstract). The composition may have a viscosity, measured at 25⁰C, of strictly more than 0.8 Pa·s and less than or equal to 4 Pa·s (¶ [0025]).
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Nagamatsu et al. to have a viscosity ranging from 0.8 to 4 Pa·s since this is a known and effective viscosity for emulsion compositions used for making up and/or for care of keratinous material as taught by Ricard et al. 

Response to Arguments
	Applicant argues that fundamental problems with the Office’s analysis in this case continue to exist. Applicants have filed this RCE to obtain from the Office required explanations as to why the claimed invention is obvious.
	The Examiner does not find Applicant’s argument to be persuasive. The Office has properly explained why the claimed invention is obvious. This is shown by the Board stating that they agree with and adopt with the Examiner’s findings, and determine that the Examiner has established a prima facie case of obviousness of claim 1 (see pages 4-5 of the Board decision). If Applicant disagrees with the Board’s decision, Applicant would need file a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. 

	Applicant argues that merely asserting that such pigments exist is insufficient motivation. There must be some reason why one of ordinary skill in the art would add the specific pigments with a reasonable expectation of success of obtaining the invention emulsions containing significant amounts of moisturizer.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive.  The Board stated on page 6 of their decision that “Nagamatsu teaches that its compositions can include conventional cosmetic adjuvants; Mougin teaches that pigments are conventional cosmetic adjuvants; and Valverde teaches hydrophobic coated pigments as claimed, including the claimed amounts. On this record, this is sufficient to establish a prima facie case of obviousness.” As such, the Board agrees that a proper motivation to include the claimed pigments has been provided. If Applicant disagrees with the Board’s decision, Applicant would need file a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. 

	Applicant argues that the Board (at 7) asserted that Applicant has not satisfied their burden about the patentability of the invention, despite the fact that the Office never explained why sufficient motivation would have existed to combined the asserted references to select the required pigments with a reasonable expectation of success of producing a high-moisturizer content emulsion. This run afoul of the Federal Circuit’s precedential Stepan opinion. 
	The Examiner does not find Applicant’s argument to be persuasive. Applicant’s is arguing that they disagree with the Board. If Applicant disagrees with the Board’s decision, Applicant would need file a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. The Examiner cannot overturn a Board’s decision. 

	Applicant argues that the Board (at 8) asserted that Applicant has not satisfied their burden about the patentability of the invention with respect to oils, despite the fact that the office never explained why sufficient motivation would have existed to combine the asserted references to select the required oils for the high-moisturizer content emulsions of the invention. 
The Examiner does not find Applicant’s argument to be persuasive. Applicant’s is arguing that they disagree with the Board. If Applicant disagrees with the Board’s decision, Applicant would need file a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. The Examiner cannot overturn a Board’s decision.

Applicant argues with regards to claims 3 and 4 that merely because such viscosities are known for other compositions is insufficient motivation, contrary to the Board’s assertions at 9-10.
The Examiner does not find Applicant’s argument to be persuasive. Applicant’s is arguing that they disagree with the Board. If Applicant disagrees with the Board’s decision, Applicant would need file a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. The Examiner cannot overturn a Board’s decision.

Applicant argues that they request some explanation as to why one of ordinary skill in the art would have been motivated to combine the multiple asserted references with a reasonable expectation of success of producing the high-moisturizer containing emulsions of the present invention. Again, merely because the required ingredients exist in the asserted art is insufficient basis.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the Office has properly explained why the claimed invention is obvious. This is shown by the Board stating that they agree with and adopt with the Examiner’s findings, and determine that the Examiner has established a prima facie case of obviousness of claim 1 (see pages 4-5 of the Board decision). If Applicant disagrees with the Board’s decision, Applicant would need file a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.

	Applicant argues that nothing in Nagamatsu would lead to the successful, moisturizing W/O emulsions of the invention.
The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed above, the Office has properly explained why the claimed invention is obvious. This is shown by the Board stating that they agree with and adopt with the Examiner’s findings, and determine that the Examiner has established a prima facie case of obviousness of claim 1 (see pages 4-5 of the Board decision). If Applicant disagrees with the Board’s decision, Applicant would need file a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.

	Applicant argues that why would one of ordinary skill in the art have looked to Mougin and Valverde for the specific hydrophobically-coated pigments in the specific amounts of the invention for combination with Nagamatsu and all of the other references? Why would one of ordinary skill in the art have looked to Nohata for the specific amount of moisturizer in the invention for combination with Nagamatsu and all of the other references, particularly in combination with the assertedly-specified amount of hydrophobically-coated pigment from Mougin and Valverde? Why would one of ordinary skill in the art have looked to Dumousseaux for the specific emulsifiers of the invention for combination with Nagamatsu and all of the other references. Why would one of ordinary skill in the art have looked to Patel for the specific silicone oils of the invention for combination with Nagamatsu and all of the other references, particularly in combination with the specified silicone surfactant from Dumousseaux? Why would one of ordinary skill in the art have looked to Ricard for a specific viscosity of the invention for combination with Nagamatsu and all of the other references?
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the Office has properly explained why the claimed invention is obvious. This is shown by the Board stating that they agree with and adopt with the Examiner’s findings, and determine that the Examiner has established a prima facie case of obviousness of claim 1 (see pages 4-5 of the Board decision). The Board further states on pages 9-10 that they also agree with the Examiner that Richard teaches a person of ordinary skill in the art that the disclosed viscosity range is effective in cosmetic emulsions and that it is within the skill in the art to modify Nagamatsu’s composition to have a desired viscosity.  If Applicant disagrees with the Board’s decision, Applicant would need file a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.

Conclusion
Claims 1, 3-5, 7, 8, 10, 11, 13, 14, 16-18 and 20 are rejected.
Claim 19 has been withdrawn.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612